Daniels, J.
The defendants entered into a charter-party with the plaintiff, who was the owner of the steamer B. T. Haviland, to tow their coal-barges from New York, Philadelphia, or Newport News, to Boston, or some other port not east of Portland, in Maine. This charter was made on the 23d of October, 1888, and was to extend from the 26th of the month to the 1st of May, 1889. The compensation to be paid for this use of the steamer was the sum of $2,200 per month, and the privilege was reserved of canceling the charter upon one month’s notice. It was further stipulated that the defendants were at liberty to place a representative on the steamer at any time they saw fit, who was to be free of cost to the tug, excepting the food which was to be supplied. And for damages which might be caused by the dangers of the sea the steamer was not to be held responsible. Under this charter the steamer was engaged in towing the vessels or barges of the defendants until on or about the 8th of December, 1888, when a notice was served declaring that the defendants would not employ the steamer after that date, on account ■of the stranding of December 2,1888, and other injuries received by the tows while under charge of the steamer. The plaintiff declined to acquiesce in this termination of the charter, and after the expiration of one month from the service of the notice brought this action to recover the price stipulated for in the charter, after deducting what the steamer had otherwise earned during that month. And, by way of defense to the action, it was alleged that through the carelessness or mismanagement of the steamer two of the defendants’ vessels, which it at the time had in charge, were run aground and stranded, from which injury was received by the vessels, and a large amount ■of money expended in repairing those injuries. And whether this grounding of the vessels was attributable to the unskillfulness or negligence of the *81persons in charge of the steamer at the time was the subject mainly contested upon the trial of the action. Under such a charter as this was, the rule is quite well settled that the owner becomes obligated to use care and skill in avoiding injury to the vessels constituting the tow. This rule was clearly stated in Alexander v. Greene, 7 Hill, 533, and has been sustained in the decisions of Wells v. Steam, etc., Co., 8 N. Y. 375; Taft v. Carter, 59 Barb. 67; The Margaret, 94 U. S. 494, 497; and The Webb, 14 Wall. 406. It therefore became a matter of fact, to be determined from the evidence which was taken, whether the vessels were grounded by reason of the inattention, carelessness, or unskillfulness of the persons in charge of the steamer at the time, or from what is denominated in the charter “the dangers of the sea.” It appeared by the evidence that the vessels and the steamer ran aground near what is called “Monomy Island.” They were then on their wayfrom Newport News to Boston, and the vessels were laden with coal, one drawing about 19 feet, and the other 21 feet, of water. This occurrence took place on Sunday night of the 1st of December, and about 6 o’clock in the evening. About that hour the steamer with the vessels in tow reached what is called and known as the “Handkerchief Light Vessel.” From there her course lay in a direct line to what is called the “Shovelfull Light Vessel,” and proceeding from that point to “Pollock Rip Light Vessel.” The distance between Handkerchief light to Shovelfull light was from three to five or six miles. And when about a third of this distance had been passed the steamer and the vessels ran aground. This was caused by the failure on the part of the steamer to follow the course laid down between these two lights, and passing so far to the left of the course as to go beyond the channel, and run into shoal water. And it was by the stranding which there took place that it is stated the injuries complained of were sustained by the vessels. On this trip a representative of the defendants was on board the steamer, and he, together with the persons in charge of the vessels, testified that the night was clear and dark, and, when the steamer with her tow left Handkerchief light, Shovelfull light was in sight. And, if they were correct in their testimony, then it is entirely clear that there was no obstacle in the way to prevent the steamer from passing directly up the channel to Shovelfull light. But that the night was clear was denied by the persons in charge of the management of the steamer. They testified that the night was hazy and foggy, and that Shovelfull light was not visible prior to the time when the stranding took place, but that the light most prominently in view was the Monomy Point light, situated upon Monomy island, and that at this time the wind was blowing from a westerly direction, and the tide which was rising flowed in the same manner, and that there wras reason to apprehend, from the narrowness of the channel, that the steamer and vessels might be run aground on the easterly side of the channel, and for that reason the course bearing to the west was taken. But it is conceded in the evidence of the master of the steamer that the force of the tide was misapprehended or miscalculated, and by that circumstance the steamer went further to the westward than it was intended she should go. The intention is stated by him to have been to follow the course between Handkerchief light and Shovelfull light, and that the steamer was .put to port, as far as that was done, to follow what was supposed to be the line between these lights. And, as there was a conflict between the evidence of the witnesses who were sworn for the defendants and this testimony given on behalf of the plaintiff, and the jury rendered a verdict in his favor, the effect of the evidence given on behalf of the plaintiff must be followed as the controlling proof taken upon the trial. This evidence was mainly obtained from the witness John Gully, who was the master of the steamer. He testified, as near as he could remember, he had made about 30 trips over the voyage upon which he was towing at the time when this accident occurred; that he had charts of the route on board at the time, and was pretty familiar with them, and that *82he knew Shovelfuil light was a red light, which was a fact agreed to by the witnesses whose attention was directed to the appearance of that light. He further testified that as he approached Shovelfuil on this voyage the wind was blowing on the port hand of the vessel, setting it over towards the Stone House shoals, and the tide was running in the same direction as the wind. His statement was that he could not see the Shovelfuil light,—that there was a haze low on the water. He could see all the other lights, which were higher and white lights, but Shovelfuil was the lowest around in that vicinity,—which, however, according to the other evidence, was very nearly of the same height as the light on the Monomy point. His testimony further was that he could not see Shovelfuil light, which ha* been put there for a guide, and, if he could have seen Shovelfuil at the time he left Handkerchief, he should have left it on the starboard side, and kept it on the starboard bow until he got near to it, and then left it on the port side to pass up to the Pollock Bip light-ship. His cross-examination was still more explicit as to the situation. He there stated that they shaped the course for the Shovelfuil light-ship, which was about three miles distant, and that the Shovelfuil and Monomy lights were a mile or three-quarters of a mile apart. He also added: “The Shovelfuil light-sliip is one single red light. I did not see it when we came around the Handkerchief light-ship first. I saw it after we got off the shoal. Provided there was a perfectly clear horizon, it should be plainly visible from Handkerchief light-ship. It was a dark night,—clear night; but I said before, and I say now, there was a haze on the water,—low down on the water. It was kind of a very thick, misty-Iooking haze.” He also stated that it was very narrow there, “and there are shoals each-side of us, going through there. It is a dangerous place,”—and that it was good navigation to go ahead when you cannot see, and do not know where you are going in that case. “After we got to Handkerchief light-ship, to go and anchor her, I would stand about as good a chance of going ashore as I would going on. It was full of shoals all around. It is narrow, and it is policy to keep on. It was in a dense fog. ” He stated that it was an accident to have run on this shoal, and then said: “It is liable to occur to any mariner,—to the smartest navigator,.—because I couldn’t see the light. It was hazy, and in running the course the vessel had got to windward of her course. I considered it.very good judgment to keep to the weather side. It was a narrow channel.” These statements of the witness described the locality and the condition of the atmosphere, as well' as the weather, as the jury probably accepted them in rendering their verdict. And the witness gave one further addition to them by testifying that it was hard to know what the actual strength of the tide was, and that he made a miscalculation; that it sometimes runs stronger than at other times. His evidence was also corroborated by the pilot of the steamer. And, as this evidence must be accepted as that which is to be controlling over the disposition of this appeal, it presents the question whether the master of the steamer observed reasonable or ordinary care in endeavoring tó navigate her as he did after leaving the Handkerchief light-ship. The point to be reached was the Shovelfuil light, which, according to this evidence, was invisible. The night was dark, hazy, and foggy, and the tide, as well as the wind, set against the port side of the steamer. And all that she then had to run upon was the course laid down by the chart from Handkerchief to Shovelfuil, and the light on the Monomy point. And in this condition, with a narrow channel, full of shoals ail around, as the witnesses described it, the question arises whether ordinary care was obsérved in endeavoring to navigate the steamer with these tows through this narrow channel in this condition at that time.
A somewhat similar state of affairs was considered in the case of The Deer by Judge Blatchford, 4 Ben. 352, and in the cases of The Gratitude, 25 Fed. Rep. 160, and The Farnsworth, 6 Fed. Rep. 307, the tenor of which decis*83ions would require that the master should come to an anchor, and await a change in the condition of the weather before undertaking to navigate the steamer and the tows through this narrow channel in the fog and haze stated by these witnesses to prevail at the time, and which prevented them from observing the Shovelfull light. All the other lights were visible, including the more distant Chatham light. This was the only one which is stated to have been concealed from their observation. And it was under this state of the evidence that the defendants’ counsel requested the court to charge the jury “that, if the weather was such that the master and pilot were unable to see the lights and determine their position, it was the duty of those in charge of the tug to anchor until they could verify their position, and proceed with safety.” But the court declined to charge as requested, and on the contrary charged as follows: “I also leave it to the jury to say, if the weather was such that the master and pilot were unable to see the lights, and determine their position, whether, upon all the evidence in the case, it was the duty of those in charge of the tug to anchor until they could verify their •position, and proceed in safety; and I decline to charge as requested.” The defendants’ counsel duly excepted to the refusal of the court to charge as requested, and to the charge as given in that behalf, as above stated. Under the rule prescribed by the authorities, the proposition which the court was requested to submit to the jury appears to have been justifiable, in view of the facts as they were related by the plaintiff’s witnesses; for whether the steamer should have anchored, which was not proved to be an insecure precaution, was a proposition to be decided by the court; and, as the channel was narrow, and beset with known shoals and dangers, and the only light that could surely indicate the safe course to be followed was concealed by the fog, reasonable care appears to have required that to be done to insure the safety of the vessels in charge of the steamer. And, even if that should not be held to be the law of the case, it was clearly erroneous for the court to submit the question to the jury for them to determine whether it was the duty of the persons in charge of the tug to anchor until they could verify their position, and proceed in safety; for that was submitting to the jury, not the determination of any matter of fact, but what should be the’legal rule applicable to and governing the conduct of persons at the time in charge of this steamer; and to the submission of this question to the jury in this form the counsel for the defendants excepted. And that exception seems to have been well presented; for it was no part of the province of the jury, in case the position and weather were as they have been stated to be, to determine the duty of those in charge of the tug as to coming to an anchor until they could verify their position, and proceed in safety. The more practical rule appears to be that where the channel was of the description in which it has been described by the plaintiff’s witnesses, and the night prevented them from discovering the point or light to which they were to proceed, they should not attempt to prosecute such dangerous navigation until they were able to discover the light, which was their guide, and proceed in safety. The same disposition was made of another proposition presented to the court, where the request was made for the direction to the jury that, if the master or pilot were in doubt as to their position and the proper direction to pursue, it was their duty to take soundings for the purpose of ascertaining that position. But this in like manner was declined by the court; and it was left to the jury to say whether, if that doubt did exist, and the persons in charge were unable to see the Shovelfull light, it was the duty of the master or pilot to take soundings for the purpose of ascertaining their position. An exception was taken to the refusal to charge, and also to the charge which was given to the jury; and the direction as it was given placed the jury in the position to determine what was the duty of the master or pilot in the situation which had been described. And, as that was a legal principle to be settled *84by the court, it certainly was improper to submit it to the determination of the jury.
An exception was also taken to the direction given by the justice presiding at the trial that the defendants were bound to pay for the vessel as long as they used it, even though she was unsea worthy. But this proposition has the support of Work v. Leathers, 97 U. S. 379. And even without that authority it was clearly the law'of the case, for, subject to their claim for damages, the defendants did not and could not legally deny their liability to pay the charter-hire of the steamer up to the time when the notice was given terminating their employment of her. But, as the jury should not have been permitted to decide upon the duty of the master or pilot, either in respect to taking soundings or coming to an anchor, which should have been decided by the court, and that authority confided to them may very well have been entirely decisive of the case, the judgment and the order should be reversed, and a new trial directed, with costs to the defendants to abide the result.
Van Brunt, P. J., concurs.